Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of Manikantan Shila for Realestate as Tradable Digital Assets Through Blockchain Integration filed 11/25/20 has been examined. Claims 1-8 has been examined. 
Specification


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not written on a separate sheet of paper Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonak et al. US Patent 10745943.

       Regarding claim 1, Konak et al. teaches a method of operating a realestate system comprising:

initiating the creation of grant transaction data by a human being (user initiate a request to obtain authentication signal, col. 3 lines 49-65);

recording the grant transaction data as part of a blockchain (col. 4 lines 29-33);

assigning a digital key indicative of the grant transaction data to a mobile device associated with the human being (col. 4 lines 32-46);

applying the digital key to a lock assembly (col. 4 lines 40-46);

executing a blockchain application by a processor of the lock assembly to verify the digital key and

operating the lock assembly if the digital key is verified (col. 4 line 40-col. 5 line 3).

         Regarding claim 2, Jonak et al. teaches an assignable realestate system comprising:

at least one processor (204, col. 3 line 66-col. 4 line 3);



a mobile wireless device including a digital key (col. 5 line 66-col 4 line 11);

a lock assembly adapted to control access to a realestate (col. 9 lines 926);

a data file stored in the at least one storage medium including a plurality of linked blocks, wherein each one of at least a portion of the plurality of linked blocks include a respective asset transaction data of a plurality of asset transaction data with each one of the plurality of asset transaction data being time stamped (col. 7 lines 7 lines 20-24, col, 5 lines 49-59); and

a blockchain application stored in the at least one storage medium and executed by the at least one processor, wherein the blockchain application is configured to apply the data file to determine a current asset transaction data of the plurality of asset transaction data and output an authorization signal to the lock assembly associated with the mobile wireless device for access to the realestate based on the current asset transaction data (col. 4 line 40-col. 5 line 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonak et al. US Patent 10745943 in view of Vijayvergia et al. US Patent 10,833,843.


Regarding claim 3, Jonak teaches the digital key is a wireless signal sent from the mobile wireless device to the lock assembly (fig. 4, col. 4 lines 40-45). Jonak teaches the device is used in authenticating the device (the device private key represents the address, col. 5 line 66-col 4 line 11) but is silent on teaching the the lock assembly being configured to send an authorization request signal including the mobile wireless device address to the blockchain application for authorization verification. Vijayvergia in an analogous art teaches sending an authorization request signal including the mobile wireless device address to the blockchain application for authorization verification (col. 5 lines 1-9, 47-64).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify system of Jonak as disclosed by Vijayvergia because such modification represents the substitution of a local authentication verification to remote authentication verification in order to achieve the same result of verifying the user authenticity in order to grant access. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Regarding claims 4-8, the prior art of record is silent on teaching an assignment application stored in the at least one storage medium and executed by the at least one processor, the assignment application being configured to accept authorization commands from an administrator and output an asset data signal to the blockchain application for development of the current asset transaction data.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683